             Case 1:19-cv-00214-AJ Document 4 Filed 03/05/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW HAMPSHIRE


Jennifer Artesi                                 )
                                                )
v.                                              )       Civil Action No.: 1:19-CV-00214-SM
                                                )
DeMoulas Super Markets, Inc. d/b/a              )
Market Basket, and                              )
Dennis Labatte                                  )

                                   DISCLOSURE STATEMENT
                                       LOCAL RULE 7.1.1

       [ ]        The filing party, a nongovernmental corporation, identifies the following parent
                  corporation and any publicly held corporation that owns 10% or more of its stock:

                                                -OR-

       [ ]        The filing party, a partnership, identifies the following parent corporation and any
                  publicly held corporation that owns 10% or more of the corporate partner’s stock:

                                                -OR-

       [ ]        The filing party, a limited liability company (LLC), identifies the following parent
                  corporation and any publicly held corporation that owns a 10% or more
                  membership or stock interest in the LLC:

                                                -OR-

       [ ]        The filing party identifies the following publicly held corporation with which a
                  merger agreement exists:

                                                -OR-

       [X]        The filing party has none of the above.




                                                    1
           Case 1:19-cv-00214-AJ Document 4 Filed 03/05/19 Page 2 of 2



                                    Respectfully submitted,

                                    DeMoulas Super Markets, Inc.
                                    and
                                    Dennis LaBatte

                                    By their Attorneys,
                                    MAGGIOTTO, FRIEDMAN, FEENEY & FRAAS, PLLC



Dated: March 5, 2019                  By:    _/s/ Dona Feeney___________________.
                                            Dona Feeney, Esq. (N.H. Bar #12854)
                                            58 Pleasant Street
                                            Concord, NH 03301
                                            (603) 232-5469 or 225-5152
                                            dfeeney@mffflaw.com




                               CERTIFICATE OF SERVICE


       I hereby certify that on March 5, 2019 a copy of the foregoing has been served through

the court’s ECF filing system on Leslie H. Johnson, Esq.


                                                   __/s/ Dona Feeney_________________
                                                   Dona Feeney, Esq.




                                               2
